Citation Nr: 1020481	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
osteonecrosis, right ankle.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which increased the Veteran's 
service-connected asthma to 30 percent disabling effective 
September 28, 2004, and granted service connection for right 
ankle osteonecrosis with a 20 percent disability rating 
effective July 31, 2003.

In February 2008, the Board issued a decision denying the 
Veteran's claim for an increased initial rating for right 
ankle ostenecrosis.  The Veteran subsequently appealed that 
matter to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2009 memorandum decision, the 
Court held that the Board, in considering the Veteran's 
increased initial rating claim for her right ankle 
disability, did not address either the Veteran's entitlement 
to an extraschedular rating for her right ankle disability, 
or her entitlement to a total disability rating based on 
individual unemployability (TDIU) due to her service-
connected disabilities.  The Court vacated the Board's 
decision and remanded the matter for further proceedings 
consistent with its memorandum decision.

The Board also notes that the Veteran's claim for an 
increased rating for asthma, currently evaluated as 30 
percent disabling, was remanded in February 2008.  After 
action by the RO consistent with that remand, that issue was 
returned to the Board for its adjudication.  In March 2010, 
however, the Board remanded the Veteran's asthma claim again 
to the Appeals Management Center (AMC) in Washington, D.C. to 
schedule a new VA examination to assess the current symptoms 
and severity of the Veteran's asthma disability.  
Documentation in the claims file reflects that this remand 
was mailed to the Veteran on March 8, 2010.  The claims file, 
however, has not yet been provided to AMC for action 
consistent with the March 2010 remand, as it was maintained 
by the Board for the action mandated by the Court's December 
2009 memorandum decision.  The Board refers the action 
directed in its March 2010 remand to AMC.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed above, the Veteran's claim of entitlement to an 
increased rating for asthma, currently evaluated as 30 
percent disabling, was remanded in March 2010.  Action 
consistent with the directives set forth in the March 2010 
remand has not yet been performed.

In this case, AMC's determination as to the disability rating 
for the Veteran's asthma may affect the Veteran's total 
disability rating pursuant to 38 C.F.R. § 4.16.  As such, the 
determination of the Veteran's initial rating claim could 
substantially affect the Veteran's TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Moreover, the Board notes that the claims file contains 
records of treatment for the Veteran's right ankle through 
July 2004.  The Veteran should be contacted and given an 
opportunity to identify any treatment providers who have 
provided treatment for her right ankle disability since that 
time.  Such records are relevant to the issue of the current 
severity of the Veteran's service-connected right ankle 
osteonecrosis.

Although the claims file contains some social security 
records which were provided by the Veteran, including a March 
2007 notice of decision which was fully favorable, the claims 
file does not reflect any documented attempts to obtain the 
Veteran's complete records from the Social Security 
Administration (SSA).  Under 38 C.F.R. § 3.159(c)(2), VA is 
compelled to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including records from other Federal agencies, such as the 
SSA.  VA may end its efforts to obtain records from a Federal 
department or agency only if it concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency from which records are being 
sought advises VA that the requested records do not exist or 
that the custodian does not have them.  In this case, the 
medical records associated with the Veteran's social security 
records are likely to be relevant to the issues of the 
symptoms and severity of the Veteran's right ankle 
osteonecrosis.  Efforts should be made to contact SSA and to 
obtain the Veteran's complete social security records.

Additionally, the Board observes that the Veteran has not yet 
been afforded a VA examination to determine the symptoms and 
severity of her right ankle osteonecrosis.  The Veteran 
should be scheduled for a VA examination of her right ankle 
to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any private or VA medical 
providers who have rendered her treatment 
for her right ankle osteonecrosis since 
July 2004.

2.  After securing any necessary 
release forms, with full address 
information, all records of medical 
treatment which are not currently 
associated with the Veteran's claims 
file should be requested.  All records 
obtained pursuant to this request must 
be included in the claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  The RO should contact SSA and 
request the Veteran's social security 
records.  All records obtained pursuant 
to this request must be included in the 
claims file.  If the search for such 
records yields negative results, 
documentation to that effect should be 
included in the claims file.

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of her right ankle 
osteonecrosis.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
In discussing the relevant clinical 
findings, the examiner should 
specifically note the Veteran's present 
symptoms and complaints, any findings 
of ankylosis of the right ankle, and 
level of disability.  The examiner must 
also offer an opinion as to whether the 
Veteran is able to secure or follow a 
substantially gainful occupation.  If 
this question is answered in the 
negative, the examiner should more 
specifically address whether the 
Veteran is precluded from securing or 
following a substantially gainful 
occupation solely as a consequence of 
her right ankle osteonecrosis.  A 
complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

5.  The AMC should also ensure that the 
action directed in the Board's prior 
March 2010 remand have been performed, 
and that the Veteran's claim for an 
increased rating for asthma has been 
fully adjudicated.

6.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial rating in 
excess of 20 percent for osteonecrosis, 
right ankle, including entitlement to 
TDIU, should be readjudicated.  AMC's 
readjudication should also include 
consideration of whether the Veteran is 
entitled to an extraschedular rating 
for her right ankle osteonecrosis 
pursuant to 38 C.F.R. § 3.321(b)(1), 
and/or TDIU pursuant to 38 C.F.R. 
§ 4.16.

If the determination remains adverse to 
the Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and given 
an opportunity to respond.  In order to 
minimize the possibility of future 
defects, the newly issued SSOC should 
address both the Veteran's claim for an 
initial rating in excess of 20 percent 
for osteonecrosis, right ankle, and her 
claim for an increased rating for 
asthma, currently evaluated as 30 
percent disabling.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


